Appeal from a judgment of the County Court, Richmond County, convicting appellant of three counts of abortion and three counts of conspiracy to commit abortion, and sentencing her to serve two to four years on each of the abortion counts, sentences to run consecutively. Judgment modified on the law by striking out the convictions as to counts 2, 4, and 6, with respect to conspiracy to commit abortion. As so modified, judgment unanimously affirmed. *972There was no corroboration of the testimony of the conspirators named in counts 2, 4, and 6 of the indictment, each of whom must be considered an accomplice. We have examined the other claimed errors. In view of the overwhelming proof of appellant’s guilt, we deem the errors insufficient to warrant reversal. (Code Crim. Pro., § 542.) No separate appeal lies from intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, MacCrate, Beldock and Murphy, JJ.